DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. 

Claim Status
Claims 1, 3-4, 7, 11-12, and 14 are canceled.
Claims 2, 5-6, 8-10, and 13 are under examination.

Priority
The U.S. effective filing date of the claims under examination is set at 08/09/2016.  This will not change until a translation is provided and the claims are commensurate in scope with the functional invention taught.  A translation of the certified copy of the foreign priority document has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Objections Withdrawn
Claim Objections
The objection to claim 2 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 2, 5-10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

The rejection of claims 2, 5-6, 8-10, and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 2, 6, 8-10, and 13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-CD98hc antibodies comprising all six CDRs of a parental antibody in each antibody , does not reasonably provide enablement for similar antibodies in which any antibody molecule has fewer than all six parental CDRs, any mutated CDRs, or any truncated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  The Examiner suggests the while the specification is enabling for anti-CD98hc antibodies comprising all six CDRs of a parental antibody in each antibody molecule, it does not reasonably provide enablement for similar antibodies in which any antibody molecule has fewer than all six parental CDRs. The Examiner further suggests absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
In reply, it can be seen that the claims are being amended to recite antibodies comprising a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 4 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 9. Thus, the claims no longer recite CDRs, thus making the rejections moot.
In addition, it is submitted that although claim 2 is being amended to recite a genus of monoclonal antibodies, the scope of the genus is quite small as it only encompasses antibodies having heavy and light chains having least 95% identity to the amino acid sequences of SEQ ID NOs: 4 and 9, respectively. One of ordinary skill in the art could easily envision and test each of the antibodies encompassed by the scope of the claim. 
In view thereof, reconsideration and withdrawal of the rejection is requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
The claims rejected above have not been amended to comprise two full defined variable regions as Applicant suggests supra.  Rather, claim 2, and its dependents above, allow for mutation of any portion of SEQ ID Nos. 4 and/or 9 by reciting variable regions of at least 95% identity thereto.  Thus, any CDR(s) of the variable regions can be mutated.  This is not enabled as previously discussed referencing the work of Paul and Rudikoff in the action dated 02/10/2020.  See specifically page 13 which states and explains CDR mutation is unpredictable and causes undue experimentation.  For this reason, the claims above stand rejected here.  
Applicant argues the genus of these claims is small and thus enabled.  However, the size of the genus is not all that small considering the plethora of CDR mutant variants encompassed.  See Table 1 of the specification on page 28 for the CDR residues, any of which can undergo mutation in the genus encompassed by the claims above.   Forty-six residues can be mutated based on the table. They can be mutated to any of the twenty amino acids.  Any six of them can be mutated at once to any other residue.  It is therefore clear that this “small” genus encompasses thousands of antibodies at least.  Therefore, Applicant’s argument cannot be found persuasive.    Furthermore, no CDR mutant can be envisioned by one of ordinary skill in this art since mutation of CDRs is unpredictable 
Taken all together, this rejection must stand for the claims supra.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 8-10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection was made previously in the office action dated 02/10/2020 on pages 15-22.  That written description rejection is incorporated here in its entirety.


Conclusion
Claim 5 is objected to for depending on a rejected claim.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642